Part III   DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the application on September 17, 2019.  Claims 1-20 are pending.
 
 Election/Restriction
1.	   Restriction to one of the following inventions is required under 35 U.S.C. § 121, and this application also contains claims directed to the patentably distinct species:
** Group I:  e.g. Claims 1-8, drawn to a first shift control method of a semiconductor 
                     device, classified at least in CPC H01L22/20.
** Group II:  e.g. Claim 9-14, drawn to a second shift control method of a semiconductor 
                     device, classified at least in CPC H01L23/544.
** Group III:  e.g. Claim 15-20, drawn to a third shift control method of a semiconductor 
                     device, classified at least in CPC H01L24/96. 

Currently, there is no generic claim.  Group I, Group II and Group III are species and distinct, each from the other, because Group I  (e.g. claims 1-8) draws to the first shift control method of a semiconductor device by determining an overlay offset of a first target of a semiconductor die and a second target of the semiconductor die, wherein the second target is disposed on the first target; and placing the semiconductor die over a carrier, wherein placing the semiconductor die comprises feeding back the overlay offset to result in a positional control of the semiconductor die; while Group II  (e.g. claims 9-14) distinctly draws to the second shift control method of a semiconductor device by  encapsulating a plurality of semiconductor dies with an insulating encapsulation over a carrier, wherein at least portions of the plurality of semiconductor dies are shifted after encapsulating; and forming a lithographic pattern at least on the plurality of semiconductor die, wherein forming the lithographic pattern comprises compensating for a shift in a position of the portions of the plurality of semiconductor dies; and while Group III (e.g. claims 15-20) distinctly draws to the third shift control method of a semiconductor device by placing a plurality of semiconductor dies at first positions over a carrier in response to an overlay offset of the respective semiconductor die; and forming an insulating 
The Groups above are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as described and shown above. In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized/divergent subject matter; and the species or groupings of patentably indistinct species required different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention/species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	  
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822